    Case: 1:17-cv-00272-KLL Doc #: 68 Filed: 09/02/20 Page: 1 of 3 PAGEID #: 189




                           UNITED STATES DISTRICT COURT                             Granted.
                            SOUTHERN DISTRICT OF OHIO                               9:23 AM, Sep 2, 2020
                            WESTERN DIVISION (Cincinnati)
---------------------------------
                                       :
 EUGENE SCALIA, Secretary of Labor,    : Case No. 17-cv-272
 U.S. Department of Labor,             :
                                       :
        Plaintiff,                     : Judge: Litkovitz (consent)
                                       :
                v.                     :
                                       :
 MONROE TRADES, CORP., et. al.,        :
                                       :
        Defendants.                    :
                                       :
---------------------------------

            PLAINTIFF’S MOTION FOR TELEPHONIC STATUS CONFERENCE

       Now comes Plaintiff Eugene Scalia, Secretary of Labor, U.S. Department of Labor

(“Secretary”), and respectfully requests that the Court hold a telephonic status conference to

address Defendants’ refusal to cooperate in scheduling a deposition. In support of this motion,

the Secretary states as follows:

       1.      Undersigned counsel has repeatedly communicated with Mr. Bassini to schedule

his deposition prior to the discovery cut-off date of September 11, 2020.

       2.      Additionally, undersigned counsel has explained to Mr. Bassini that under the

Federal Rules of Civil Procedure, he is required to make himself available for a deposition.

       3.      Mr. Bassini has refused to cooperate in scheduling a deposition and has ignored or

refused repeated requests by undersigned counsel to select a date for his deposition.

       4.      Additionally, Defendants have filed a “Motion to Oppose Deposition,” ECF Doc.

66, in effect, a motion for a protective order, but one lacking any legal basis under Fed. R. Civ.




                                                 1
   Case: 1:17-cv-00272-KLL Doc #: 68 Filed: 09/02/20 Page: 2 of 3 PAGEID #: 190




P. 26(c) (“The court may, for good cause, issue an order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense”).

       Wherefore, the Secretary respectfully requests that the Court hold a telephonic status

conference to address Defendants’ refusal to cooperate in scheduling a deposition.



                                                    Respectfully Submitted,

 Dated: September 1, 2020                           /s/ Matthew M. Scheff
                                                    MATTHEW M. SCHEFF (OH 82229)
                                                    Senior Trial Attorney

                                                    United States Department of Labor
                                                    Office of the Solicitor
                                                    1240 East Ninth St., Room 881
                                                    Cleveland, OH 44199
                                                    (216) 522-3878
                                                    (216) 522-7172 (Fax)
                                                    scheff.matthew@dol.gov

                                                    OF COUNSEL:

                                                    KATE S. O’SCANNLAIN
                                                    Solicitor of Labor

                                                    CHRISTINE Z. HERI
                                                    Regional Solicitor




                                                2
   Case: 1:17-cv-00272-KLL Doc #: 68 Filed: 09/02/20 Page: 3 of 3 PAGEID #: 191




                                CERTIFICATE OF SERVICE

       I certify that September 1, 2020, the foregoing Plaintiff’s Motion for Telephonic Status

Conference was filed with the Court’s electronic filing service, which will cause service to be

made on all parties. Additionally, Defendants were served by email as follows:

                                     Mohammed M. Bassini
                                      bassini7@aol.com


                                                    /s/ Matthew M. Scheff
                                                    MATTHEW M. SCHEFF
                                                    Attorney for the Secretary




                                                3
